695 S.E.2d 104 (2010)
STATE of North Carolina
v.
Lacy Lee PRATT.
No. 89P10.
Supreme Court of North Carolina.
March 11, 2010.
Lacy Lee Pratt, pro se.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Montgomery County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 11th of March 2010."